United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       July 19, 2007

                        _______________________                 Charles R. Fulbruge III
                                                                        Clerk
                              No. 07-20010
                            Summary Calendar
                        _______________________

SANDY RENE CALLEGARI, Individually and As Surviving Heir At Law,
    and Next of Kin of Mr. Sandy Leroy Booker Jr. Deceased,

                                                     Plaintiff-Appellant,

                                  versus

   TOMMY THOMAS, In His Official Capacity as Sheriff of Harris
               County, Texas; HARRIS COUNTY TEXAS,

                                                    Defendants-Appellees.



            Appeal from the United States District Court
                 for the Southern District of Texas
                          No. 4:06-CV-2843


Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

            The court has carefully reviewed this § 1983 appeal in

light of the briefs and pertinent parts of the record.          Having done

so, we find no reversible error of law or fact.        The district court

correctly   concluded    that   the   plaintiff   failed   to   allege     the

existence of an official policy or custom attributable to Harris

County.   See Cox v. City of Dallas, 430 F.3d 734, 748-49 (5th Cir.

2006). The court also acted within its discretion by denying leave


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
to amend the complaint.   See Goldstein v. MCI WorldCom, 340 F.3d

238, 254-55 (5th Cir. 2003).   We therefore AFFIRM for essentially

the reasons stated by the trial court.

          AFFIRMED.




                                 2